Title: Notes on Appointments, 30 November 1805
From: Jefferson, Thomas
To: 


                        
                            
                        
                        
                     
                        
                           Orleans.
                           2. judges
                           Theodoric Bland of Baltimore has practisd C. 3. y. in Tennis. tenernts membr. 
                        
                        
                           
                           
                           
                               has practised now 4. y. at Balt. qu. French.
                        
                        
                           
                           
                           Wm. Sprigg. qu. if will accept
                        
                        
                           
                           
                           Otto Shrader of Penns. lawyer. French recdd. Findley
                        
                        
                           
                              E. Orleans
                           
                           
                              1. Comr. v. Sebastian
                           
                           
                              Robert Grayson. Speaks Fr. recomdd. [K]rechenr. & Rd. Brent
                        
                        
                           
                           
                           Genl. Henry Lee of Kenty. recdd by Coburn
                        
                        
                           
                           
                           Peter John Roberts speaks French (probably as a ) recomdd. Saml. & John B[ryan]
                        
                        
                           
                              W. Orleans.
                           
                           
                              Comr. v. Tremble
                           
                           
                              David  of 
                              
                           
                        
                        
                           
                           
                           
                              Luke Lee of Ten. recdd. mr Anderson
                           
                        
                        
                           Misipi.
                           Secy. v. Williams
                           
                        
                        
                           
                           
                              Register v. Chambers
                           
                           
                              Nicholas Perkens of Misipi. recdd. by Chambers 
                        
                        
                           Indiana. 
                           judge v. Griffin
                           George Tod. of Ohio. recdd. Huntington. Sprig. [Republican]
                        
                        
                           
                              Michigan.
                           
                           
                              judge v. Sprigg.
                           
                           
                              John Griffin speaks Fr.
                        
                     
                  
                        
                            
                        
                    